728 N.W.2d 873 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Roy BLACKMON, Defendant-Appellant.
Docket No. 132250. COA No. 268628.
Supreme Court of Michigan.
April 4, 2007.
On order of the Court, the application for leave to appeal the September 15, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. The Court of Appeals shall include among the issues to be considered: (1) whether the Court of Appeals, on direct appeal, erred in failing to apply the "harmless beyond a reasonable doubt" standard that is applied to preserved federal constitutional error, Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967); (2) if so, whether the errors committed at trial were harmless beyond a reasonable doubt; and (3) whether the defendant is entitled to postappeal relief under MCR 6.508(D)(3).
We do not retain jurisdiction.